Case: 17-10842      Document: 00514374233         Page: 1    Date Filed: 03/06/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 17-10842
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            March 6, 2018
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

FREDERICK LEE ROBINSON, JR., also known as Fredrick Lee Robinson, Jr.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:17-CR-27-1


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Frederick Lee Robinson, Jr., appeals the 57-month sentence imposed
following his guilty plea conviction for being a felon in possession of a firearm.
He first argues that his prior Texas conviction for aggravated assault with a
deadly weapon should not have been used to enhance his base offense level,
pursuant to U.S.S.G. § 2K2.1, because the elements of the Texas offense are
not equivalent to the elements of the generic aggravated assault offense.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10842    Document: 00514374233     Page: 2   Date Filed: 03/06/2018


                                 No. 17-10842

However, he acknowledges that this argument is foreclosed by this court’s
decision in United States v. Guillen-Alvarez, 489 F.3d 197, 200-01 (5th Cir.
2007), that determined that the Texas aggravated assault offense qualifies as
a crime of violence under U.S.S.G. § 2L1.2.
      Next, Robinson argues that 18 U.S.C. § 922(g)(1), as construed, violates
the Constitution in that it regulates conduct that falls outside the Commerce
Clause. However, he recognizes that this court has rejected that argument in
United States v. Alcantar, 733 F.3d 143, 145 (5th Cir. 2013), which held that
§ 922(g)(1) is a valid exercise of Congress’s authority under the Commerce
Clause.
      Last, Robinson contends that there was no allegation in the indictment
and no factual basis presented that established that he knew that he possessed
a weapon that had traveled in interstate commerce and, therefore, his
conviction should be vacated. He concedes that this court has also rejected that
argument in United States v. Rose, 587 F.3d 695, 705 (5th Cir. 2009), in which
the court determined that it is not necessary to prove that a defendant in
possession of a firearm knew that the weapon has an interstate nexus.
      Because the issues raised by Robinson on appeal are all foreclosed by
this court’s precedent, Robinson’s unopposed motion for summary disposition
is GRANTED, and the district court’s judgment is AFFIRMED. See Groendyke
Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).




                                       2